DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Allowable Subject Matter
Claim(s) 1, 3, 6-23 is/are allowed.
The following is an examiner’s statement of reasons for allowance: 
With regards to claim 1, the prior art fails to teach or suggest a/an power converter requiring:
wherein a current leading capability of the switches together is higher than maximum power delivery possibilities of the at least one first power converter stage, in combination with the other limitations of the claim.
With regards to claim 15, the prior art fails to teach or suggest a/an power converter requiring:
wherein the controller is configured to perform at least one of: activating one of the switches from a closed status into an open status when an absolute value of current through the one of the switches is lower than a current threshold, or  activating one of the switches from an open status into a closed status when an absolute value of voltage along the one of the switches is lower than a voltage threshold, in combination with the other limitations of the claim.
With regards to claim 19, the prior art fails to teach or suggest a/an power converter requiring:
wherein delivering the bipolar output power to the plasma processing chambers comprises: delivering the bipolar output power to the multiple power output ports through a switching circuitry between the at least one further power converter stage and the multiple power output ports, wherein the switching circuitry comprises multiple switches each connected to a respective one of the multiple power output ports, and wherein a current leading capability of the multiple switches together is higher than maximum power delivery possibilities of the at least one first power converter stage, in combination with the other limitations of the claim.
With regards to claim 23, the prior art fails to teach or suggest a/an power converter requiring:
wherein the controller is configured to perform at least one of: activating one of the switches from a closed status into an open status when an absolute value of current through the one of the switches is lower than a current threshold, or activating one of the switches from an open status into a closed status when an absolute value of voltage along the one of the switches is lower than a voltage threshold, in combination with the other limitations of the claim.
With regards to dependent claim(s) 3, 6-14, 16-18, and 20-22; it/they are allowable in virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENAN LUQUE whose telephone number is (571)270-1044.  The examiner can normally be reached on M-F 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on 5712728048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RENAN LUQUE/            Primary Examiner, Art Unit 2844